Citation Nr: 1646234	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or anxiety.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1952 to September 1954.

This case comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied what were then ten claims at issue.  In September 2012, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in September 2014.  The Veteran filed a Substantive Appeal (VA Form 9) in October 2014 and requested a hearing before the Board.  Supplemental Statements of the Case were furnished by the RO in June 2015 and April 2016.

In December 2014, the Veteran stated that he wished to withdraw his request for a Board hearing. As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn. See 38 C.F.R. § 20.702 (2015).

In January 2016, the Board remanded the appeal for further development of the record. 

The Board notes that the Veteran was originally represented in this matter by the Texas Veterans Commission.  However, in August 2011, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), appointing Disabled American Veterans as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not have a current diagnosis of PTSD and does not meet the applicable criteria for a diagnosis of PTSD.

2.  The preponderance of the evidence is against finding that the Veteran's diagnosed acquired psychiatric disorder was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his military service.

3.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD and/or anxiety, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA's Duty to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In an October 2011 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claims for service connection, and of what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, and the statements of the Veteran and his representative.

The Veteran was afforded a VA examination pertaining to each of his claims in May 2012.  In August 2012, the VA examiner provided an addendum opinion concerning the Veteran's bilateral hearing loss and tinnitus.  In January 2016, the Board remanded the Veteran's appeal to the May 2012 examiner for further opinion on his claims.  An addendum opinion concerning the Veteran's hearing loss and tinnitus was provided in February 2016 and an addendum opinion concerning his mental health claim was provided in March 2016.  The Board finds the examination reports of record to be adequate, as each examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted an evaluation, and provided a reasoned rationale for the opinions rendered.  The examiners considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

As regards the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  See 38 C.F.R. § 3.304 (f) (2015).

Previously, 38 C.F.R. § 4.125 (a) provided that mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  The Board notes that the DSM-IV has been updated with the DSM-5.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5. 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  80 Fed. Reg. 14,308 (March 19, 2015). 

In the present case, the Veteran's appeal was certified to the Board in October 2014. Because the appeal was pending at the RO after August 4, 2014, the diagnostic criteria of the DSM-5 are applicable in the present case.  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2015).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).
Specific to the Veteran's hearing loss claim, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and/or anxiety.  In his October 2014 substantive appeal, he reported that each of these disorders is "a result of [his] military service, location of service, and [his] war time experiences in Korea." 

Background

The Veteran's service treatment records are negative for complaints, diagnoses, or treatment of any acquired psychiatric disorder or symptoms.

In May 2011, the Veteran was seen at VA with complaints of depression.  At that time, he sought mental health services.  He reported no prior psychiatric history.  He indicated that his mood over the past month was down, and that he experienced depression and hopelessness.  The Veteran reported nightmares related to an unspecified experience.  The Veteran's daughter, who accompanied him to VA, reported that the Veteran's depression had an onset of January of that year, and was characterized by a loss of interest in things, disrupted sleep, and a reduced appetite. The Veteran's daughter indicated that the Veteran stayed in his room all day.  The Veteran reported no history of hopelessness or suicide attempts and, at the time, no suicidal or homicidal ideation.  

The Veteran indicated that he was experiencing nightmares in which he was fighting in Vietnam and was unable to sleep.  The examiner noted, incorrectly, that the Veteran had served in the Vietnam era.  It was noted that the Veteran had never received help for nightmares and depression.  

On examination, the Veteran was found to be cooperative, with good eye contact.  He was dressed appropriately, with normal speech and full affect.  His mood was depressed, and he denied audio or visual hallucinations.  The VA doctor diagnosed the Veteran with depression not otherwise specified.  He prescribed medication and scheduled the Veteran for mental health evaluation the following month.  VA treatment notes show the Veteran called and canceled the evaluation and did not reschedule. 

In a statement submitted to VA in February 2012, the Veteran indicated that he was driving a staff car while serving in Korea and was in a car accident.  He indicated that he continued to have dreams about the accident, which were keeping him from sleeping.  He also experienced flashbacks to Korea when watching television.  The Veteran described waking up in a cold sweat at least three times a week, thinking he was "back in war" and was unable to fall back asleep.  As a result, the Veteran was depressed and isolated himself.  He was afraid to lie down in bed due to the bad dreams, and slept sitting up. 

In May 2012, the Veteran underwent a VA PTSD examination.  At that time, he reported that he had been experiencing stress and anxiety symptoms for the past 10 years.  The examiner noted that the Veteran had been in a life-threatening car accident in 1992, which resulted in the amputation of the Veteran's leg.  The Veteran denied any symptoms of depression, even when specifically queried about each such symptom.  He reported experiencing nightmares concerning the aftermath of his 1992 accident, to include the site of the accident and being worked on by the paramedics.  When asked about an in-service stressor, the Veteran reported that, in his role as driver for a colonel in Korea, he was involved in a minor car accident. 

The examiner found that the Veteran did not meet the diagnostic criteria for PTSD, as per the requirements of the DSM-IV.  Instead, the examiner diagnosed anxiety disorder, not otherwise specified.  As a result of the anxiety disorder, the Veteran experienced chronic sleep impairment, mild memory loss, and anxiety.  The examiner found that the Veteran's psychiatric disorder caused occupational and social impairment with occasional decrease in work efficiently and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

On the question of nexus, the examiner determined that the Veteran's anxiety disorder was not caused by, or a result of, his military service.  As rationale, he indicated that the Veteran's described stressor did not meet the necessary criteria, and that his anxiety symptoms were not related to that event.  Rather, the Veteran's anxiety was a result of the 1992 car accident which killed a passenger in the car and resulted in the amputation of the Veteran's leg.  The examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis, but did meet the criteria for anxiety disorder not otherwise specified, a disorder not caused by or the result of military service. 

In its January 2016 remand, the Board instructed the RO to return the Veteran's file to the May 2012 examiner for an addendum opinion that addressed whether or not the Veteran had a diagnosis of PTSD in accordance with the criteria of the DSM-5.  In a February 2016 opinion, the previous examiner concluded that the Veteran's mental health disorder was best characterized under the DSM-5 as "Other Specified Trauma and Stressor-Related Disorder."  The change in the diagnosis, from Anxiety Disorder Not Otherwise Specified, did not represent a correction of an improper previous diagnosis, or a worsening of the condition, he explained.  Rather, the new diagnosis was based entirely on changes in the diagnostic criteria in the newest version of the DSM.  The examiner also concluded that the Veteran did not meet the criteria for PTSD under the DSM-5.  He explained that, under both the DSM-IV and DSM-5, there was no evidence of a Criterion A stressor, defined as "exposure to actual or threatened death, serious injury, or sexual violence."  The examiner noted that the Veteran's stressor, which caused his mental health disorder, was the 1992 car accident which occurred after service. 

Analysis

The Board finds that the most probative evidence shows that the Veteran does not have a current diagnosis of PTSD and does not meet the criteria for a diagnosis of PTSD, under either the DSM-IV or DSM-5, and any other currently diagnosed acquired psychiatric disorders were not present until many years after service and are not etiologically related to the Veteran's military service.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997). 

The Board finds the May 2012 medical opinion of the VA examiner, and the January 2016 addendum, to be highly probative to the question of nexus.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD under either the DSM-IV or DSM-5 criteria.  The examiner explained specifically that the Veteran did not meet Criterion A for a diagnosis of PTSD.  Rather, the cause of the Veteran's mental health disorder-which was not PTSD-was a life-threatening automobile accident in 1992, nearly 40 years after the Veteran's military service.  The examiner conducted a detailed review of the claims file, interview of the Veteran, and examination of the Veteran.  Importantly, the examiner provided an adequate rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

With respect to service connection for an acquired psychiatric disorder other than PTSD, to include an anxiety disorder, the Board does not dispute that the Veteran has been diagnosed with an anxiety disorder during the appeal period.  Nonetheless, the Board finds that the most probative evidence indicates that the acquired psychiatric disorder is not due to, or caused by, the Veteran's service. 

Service treatment records are negative for complaints, diagnoses, or treatment of any acquired psychiatric disorder or symptoms.  The Veteran has not presented any objective evidence that he sought treatment post service for any acquired psychiatric disorder until May 2011, which is 57 years after his period of military service.  This 57-year period without complaints of psychiatric symptoms weighs against a claim that the Veteran's diagnosed acquired psychiatric disorders are related to his military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The May 2012 VA examiner found that the Veteran's diagnosed acquired psychiatric disorder was not related to his service.  His rationale, in both his original examination report and the January 2016 addendum, was that the Veteran's disorder was attributed to his nearly fatal 1992 car accident.  As noted above, these medical opinions were based upon a thorough review of the claims file, analysis of the Veteran's entire history, and consideration of the Veteran's lay statements, and were rendered with sufficient rationales.  See Bloom, supra.  

Moreover, the Board finds that while the Veteran alleges that his anxiety is due to his military service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion about the etiology of a psychiatric disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Unlike disabilities that may be observable as to their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disorder is not readily apparent to lay observation, and psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his anxiety.

After careful consideration of the lay and medical evidence of record, the Board finds that the most probative evidence shows that the Veteran does not have a current diagnosis of PTSD and does not meet the DSM-IV or DSM-5 criteria for a diagnosis of PTSD.  Accordingly, service connection for PTSD is denied. 38 C.F.R. §§ 3.303, 3.304 (2015).  With respect to the Veteran's anxiety disorder, a VA examiner has opined that the Veteran's disorder is not the result of his time in service.  In the absence of a medical nexus between his current diagnoses and his time in service, the Board finds that the most probative evidence is against a grant of service connection for the Veteran's diagnosed anxiety disorder.  38 C.F.R. § 3.303 (2015).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.


Bilateral Hearing Loss

Background

The Veteran contends that his current bilateral hearing loss disability is due to his exposure to loud noise during service.  In a February 2012 statement, he indicated that he was exposed to gunfire while serving in Korea.  Initially, the Board notes that the Veteran's DD Form 214 confirms that he was a vehicle driver during his active service in the U.S. Army.  The Veteran indicated that he was exposed to engine noise in this capacity.  In addition, he has also consistently reported exposure to gunfire while in service.  As such noise exposure is commensurate with the Veteran's military duties, the Board accepts that the Veteran was exposed to loud noise in service.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's service treatment records are silent as to any complaints related to hearing.  A September 1954 separation examination showed normal ears and a 15/15 whisper test.  VA treatment records show the Veteran was issued hearing aids in June 2008.  

In May 2012, the Veteran underwent a VA hearing loss examination.  At that time, the Veteran indicated that he had difficulty understanding those around him, both with and without his hearing aids.  Testing performed at that time showed pure tone thresholds, in decibels, as follows:




HERTZ

1000
2000
3000
4000
RIGHT
75
85
105
105
LEFT
70
85
85
90

Speech recognition scores based on the Maryland CNC Test were 48 percent in the right ear and 56 in the left ear.

The examiner diagnosed sensorineural hearing loss, bilaterally.  The examiner noted that the Veteran was exposed to firearms and trucks in service and he reported a gradual decrease in hearing since service.  The Veteran denied a specific event that triggered his hearing loss and denied post-service noise exposure.  The examiner declined to provide an opinion concerning nexus between service and the Veteran's hearing loss, as he was not in possession of the Veteran's file and was, therefore, unable to review it. 

In August 2012, the May 2012 examiner reviewed the Veteran's medical records and provided an addendum opinion.  In that opinion, the examiner noted that with only a whisper test in the Veteran's service treatment records, he could not provide an opinion concerning the etiology of the Veteran's hearing loss without resorting to speculation.  

In March 2016, in response to the Board's January 2016 remand, the VA examiner was asked to address whether the Veteran's hearing loss was consistent with the military noise exposure as described.  In an addendum opinion, the examiner concluded that the audiometric configuration of the 2012 audiological examination suggested presbycusis, which is a type of hearing loss different from noise-induced hearing loss.  The examiner explained that noise-induced hearing loss presented with an audiometric configuration that presented a characteristic "noise not[c]h" at certain readings, and no such notch was present on the Veteran's examination.  




Analysis

Initially, the Board notes that the Veteran's service treatment records are negative for any bilateral hearing loss.  Therefore, the Board finds that the evidence does not show that the Veteran had a chronic hearing loss disability in service.  In addition, sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the VA examiner originally found that it would be mere speculation to opine on whether the Veteran's hearing loss is related to his period of active service.  However, the Board notes that it is permitted to rely upon a medical examiner's conclusion that an etiology opinion would be speculative as long as "the inability to render a requested opinion is adequately explained" and the examiner has "done all that reasonably should be done to become informed about a case."  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010). 

Here, the examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit, supra.  In this case, the examiner indicated that he could not form an opinion as to the etiology of the Veteran's hearing loss due to the lack of separation audiogram.  This supporting explanation is sufficient rationale for the lack of nexus opinion, as there is simply not enough information upon which the examiners could base an opinion. In addition to providing adequate reasons and bases for their inability to render the requested opinion, the examiner reviewed the entire claims file; additionally, the examination was based on examination and interview of the Veteran.  The VA examination reports expressly demonstrate the examiner's review of the Veteran's medical history, both during service and after separation.  For these reasons, the examiner's opinions are afforded great probative value.

In addition, the Board also finds that the VA examiner's March 2016 addendum opinion to be probative on the question of the etiology of the Veteran's hearing loss.  The examiner determined that the type of hearing loss with which the Veteran had been diagnosed was not the kind that resulted from noise exposure.  The examiner described the available test findings and how he came to his conclusion.  Therefore, the March 2016 addendum opinion is afforded great probative weight on the question of etiology, as it has a clear conclusion and supporting data, as well as a reasoned opinion connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board notes that the contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss is related to his period of active service. Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report the onset and symptoms of hearing loss, any actual diagnosis requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  

Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana, supra. 

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current bilateral hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current bilateral hearing loss is not competent medical evidence; as such question requires medical expertise to determine. Id.  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the opinions offered by the VA examiner. 

Accordingly, service connection is not warranted for bilateral hearing loss on any basis.  In reaching its conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert, supra. 


Tinnitus

The Veteran contends that he has tinnitus as a result of noise exposure in service. 

The Veteran's service treatment records do not document any evidence of tinnitus or ringing in the ears.

As part of the May 2012 hearing loss examination, the Veteran was also examined for tinnitus.  The examiner noted that the Veteran reported occasional tinnitus that started during military duty.  Tinnitus impacted the Veteran's ordinary conditions of daily life, he reported, including his ability to work, in that the tinnitus-which was constant-was sometimes worse.  However, the examiner declined to provide an opinion on nexus.

In his August 2012 addendum opinion, the May 2012 examiner noted that there was no claim for tinnitus in the Veteran's record, thus he found that it was less likely than not that the Veteran's tinnitus was a result of his military service.

In his March 2016 addendum opinion, the examiner was asked to address whether or not the Veteran's tinnitus was etiologically related to service.  The examiner indicated that such a condition sometimes occurs with hearing loss, but does not cause or aggravate it.  The examiner indicated that there were numerous possible causes of tinnitus, but an audiologist can only address the etiology of tinnitus as it related to auditory system injuries.  Without evidence of an objectively verifiable noise injury, such as objective evidence of acoustic trauma, there was no association between tinnitus and noise exposure.  Without any way to verify that a noise injury occurred during military service, the examiner was unable to render an opinion without resorting to speculation.  

The Veteran is competent to testify that he developed ringing in his ears in service and that it has continued ever since.  Tinnitus is a unique condition for which lay observation is competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent).  Further, the Board finds no reason to question the credibility of the Veteran's assertions of tinnitus dating back to his time of active service or within the one-year after service. 

As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  38 U.S.C.A. § 1154(a).  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  The Board recognizes that the opinion of the single VA examiner does not support the notion that the Veteran's tinnitus is due to the in-service noise exposure; however, as noted above, this opinion does not take into account the Veteran's military noise exposure, or his statements having experienced tinnitus symptoms in service and since his service discharge, which have been found to be both competent and credible lay evidence.  Thus, at the very least, the evidence is in relative equipoise.  That is, there is an approximate balance of evidence for and against whether there was an onset of tinnitus in service or within one year after service.  Under these circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  After considering all of the evidence of record, the Board determines that the evidence favors service connection for tinnitus.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or anxiety, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to Service connection for tinnitus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


